Citation Nr: 1439925	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to July 1968; and from May 1969 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for bilateral hearing loss and tinnitus. 

In July 2012, the Board denied service connection for hearing loss in the left ear and remanded the issues of service connection for hearing loss in the right ear and service connection for tinnitus for further development.


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss did not manifest during service, or to a compensable degree within one year after active duty, there was no continuity of symptomatology, and the current disability is not otherwise the result of a disease or injury in service.

2.  The Veteran's current tinnitus did not manifest during service, or to a compensable degree within one year after active duty, there was no continuity of symptomatology, and the current disability is not otherwise the result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 1137, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim in April 2007, prior to the initial adjudication.  Further, all identified, available records have been obtained, as directed in the prior remand.

VA provided a VA audiological examination in August 2007 to determine the etiology of the Veteran's hearing loss and tinnitus.  The Board remanded for a new VA examination as to hearing loss in the right ear and tinnitus.  This second examination took place in August 2012.  The new examiner provided a medical opinion with consideration of all pertinent evidence.  She reviewed the claims file and took into account the Veteran's military, occupational, and recreational noise exposure, his hearing evaluations during and after service, his report of medical history at discharge, and his private hearing examinations after service.  We find the examiner's opinion to be adequate and there is no argument to the contrary.

VA has satisfied its duties to inform and assist.  There is no additional notice or assistance that would be reasonably likely to aid in substantiation of the claim.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA has no duty to provide assistance, if no reasonable possibility exists that it would aid in substantiating the claim).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The auditory threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).

The Veteran contends that his current right ear hearing loss is the result of noise exposure during service from his work as a jet engine mechanic, avionics technician, and radio operator.  

The Veteran is competent to report his observable symptoms and history, including when he first perceived hearing difficulties; and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose actual hearing impairment or a hearing loss disability for VA purposes, as this diagnosis requires objective testing and medical expertise for interpretation.  Id.; 38 C.F.R § 3.385.  The Veteran, however, is competent to report a diagnosis and a continuity of symptomatology of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The evidence shows that the Veteran currently has a right ear hearing loss disability, as he had pure tone thresholds of 40 decibels or above at the 4000 Hertz level during the VA examinations.  It also indicates that the Veteran currently suffers from tinnitus, as noted by the August 2012 VA examiner.  Furthermore, the evidence establishes hazardous noise exposure in service, based on the Veteran's reports of military noise exposure that are consistent with his military occupational specialty.  The remaining element is whether the Veteran's current right ear hearing loss disability and tinnitus are due to his military noise exposure.  

The Veteran stated on his April 2007 claim that his hearing disability started in January 1979, five months before his separation from service.  This statement, however, is not consistent with his service treatment records, private medical records, and previous statements.  The Veteran's hearing was evaluated numerous times while in service.  Only once, in 1972, did an examination reveal signs of hearing loss in the right ear.  At all other times, including discharge, his hearing was found to be within normal levels.  Moreover, in his medical history reports, including the one completed at the time of discharge, the Veteran denied having experienced hearing loss.  Private hearing examinations after service also indicated normal hearing.  See audiograms from January 1992, November 1996, and June 1998.  The Veteran also reported in January 1992 that he had not noticed a change is his hearing.  In fact, it was not until a January 2007 audiogram that he showed signs of hearing loss. 

These medical records, and the Veteran's contemporaneous reports, are more probative and credible than the Veteran's reports during the course of the current claim process because they were contemporaneous to the symptoms and were made for treatment purposes, prior to the claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

In sum, the most probative evidence shows that the Veteran's current right ear hearing loss did not manifest during service or to a compensable degree within one year after his service discharge, or by June 1980, and there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The August 2012 VA examiner concluded that the Veteran's current hearing loss is less likely than not related to his in-service noise exposure.  To that end, she noted that (1) there had not been any significant threshold shifts in the Veteran's hearing during his time of service, and (2) the Veteran's hearing was within normal levels at the time of discharge.  She also made reference to the private examinations after service, in which the Veteran's hearing was also found to be within normal levels.  Although the examiner did not explicitly consider the Veteran's report of hearing loss symptoms beginning in service, the opinion remains probative and adequate because the Board has rejected those reports as not credible.

The Veteran questions the adequacy of the June 1979 service separation hearing examination, asserting that it was not a fair assessment of his hearing at the time because pure tone thresholds were lower than in prior testing.  See October 2008 substantive appeal; November 2008 representative arguments.  As noted by the August 2012 VA examiner; however, multiple post-service examinations also showed hearing within normal limits.  Accordingly, the service separation examination does not appear to be an outlier and the results may be relied upon.  Further, the separation results are consistent with the Veteran's report on the medical history that he was not experiencing hearing loss.

In sum, the most probative evidence shows that the current right ear hearing loss was not incurred or aggravated by in-service injury or disease.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Tinnitus

The Veteran stated in his October 2008, substantive appeal that he began to experience tinnitus symptoms during service.  This statement, however, is inconsistent with (1) the record of a January 1992 private hearing evaluation in which the Veteran reported having had tinnitus symptoms "for several months," and (2) his inability to provide a date of onset for the tinnitus symptoms during the August 2007 and August 2012 VA examinations.  

The Veteran has argued that his symptoms of tinnitus did not start when he was first "asked" about them in 1992 but, rather, that they were present since service.  See id.  The Veteran, however, reported continued problems with tinnitus for treatment purposes from January 1992 to December 1996.  It is reasonable to infer that he would not have specified an onset date of "several months" prior to the January 1992 treatment if the symptoms of tinnitus had been present since service.

These medical records are more probative and credible than the Veteran's reports during the course of the current appeal because they were contemporaneous to the symptoms and were made for treatment purposes, prior to the claim for benefits.  See Caluza, 7 Vet. App. at 511; Fed.R.Evid. 803(4); Rucker, 10 Vet. App. at 73.  

As such, the most probative evidence shows that the Veteran's tinnitus did not manifest during service or to a compensable degree within one year after his service discharge, or by June 1980, and there was no continuity of symptomatology.  Therefore, service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The August 2012 VA examiner concluded that the Veteran's current tinnitus condition is less likely than not related to his military noise exposure.  She based her conclusion on the significant association between tinnitus and hearing loss.  Although the VA examiner did not explicitly address an association with the Veteran's military noise exposure, there is no other evidence indicating that the tinnitus may be related to service.  Rather, as discussed above, the Veteran's reports of continuity of symptomatology are rejected as not credible.  He is not otherwise competent to provide an etiology opinion and there is no other medical evidence suggesting a link.

In sum, the most probative evidence shows that the current tinnitus was not incurred or aggravated by in-service injury or disease.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for right ear hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


